Citation Nr: 1758739	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether a February 2004 rating decision that denied service connection for right ear hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen service connection for right ear hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to an increased (compensable) disability rating for left ear hearing loss from September 24, 2010.

4.  Entitlement to an effective date earlier than February 6, 2015 for service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a higher initial disability rating in excess of 30 percent for PTSD from February 6, 2015.

6.  Entitlement to a higher (compensable) initial disability rating for tension headaches from August 30, 2010.

7.  Entitlement to an increased disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from August 30, 2010.

8.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and June 2015 rating decisions of the RO in Roanoke, Virginia.  The October 2011 rating decision, in pertinent part, denied service connection for right ear hearing loss, continued a noncompensable rating for left ear hearing loss, granted service connection for tension headaches and assigned an initial noncompensable rating, and denied an increased disability rating in excess of 10 percent for GERD.  In the June 2015 rating decision, the RO reopened and granted service connection for PTSD and assigned an initial 30 percent rating from February 6, 2015, and denied service connection for OSA.

An original claim for service connection for bilateral hearing loss was received in June 2003.  In a February 2004 rating decision, service connection for bilateral hearing loss was denied on the grounds that the evidence did not show a current bilateral hearing loss disability, to which the Veteran submitted a Notice of Disagreement (NOD) in October 2004.  In an April 2006 rating decision, the RO granted service connection for left ear hearing loss, and again denied service connection for right ear hearing loss in an April 2006 Statement of the Case (SOC).  The Veteran did not submit a substantive appeal following the April 2006 SOC; thus, the February 2004 rating decision became final as to the denial of service connection for right ear hearing loss.

As discussed in detail below, the Board finds that the February 2004 rating decision denial of service connection for right ear hearing loss is clearly and unmistakably erroneous, and should be reversed, resulting in a grant of service connection for right ear hearing loss, effective from February 1, 2004 (the date following service separation).  While the Agency of Original Jurisdiction (AOJ) has not adjudicated the question of CUE in the February 2004 rating decision in the first instance, the Board has jurisdiction to adjudicate the issue of CUE because it is a related or ancillary "question" of the overarching issue of whether new and material evidence has been received to reopen service connection for right ear hearing loss that is currently on appeal.  See 38 U.S.C. § 7104 (2012) (the Board has authority "to decide all questions in a matter" on appeal).  As part of an appeal for whether new and material evidence has been received to reopen service connection, the Board is required to make a finding as to the finality of a prior denial; thus, an appeal to reopen service connection necessarily involves a CUE analysis in order to make that finality determination. 

Although in Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc), the United States Court of Appeals for Veteran's Claims (Court) stated that CUE is a separate and distinct matter, under the facts of this particular case, the Board finds CUE in the February 2004 rating decision that denied service connection for right ear hearing loss, and is granting service connection for right ear hearing loss effective February 1, 2004, the date following service separation and the earliest possible date service connection can be awarded as a matter of law.  As such, the Veteran is not prejudiced by the Board's adjudication of the related question of CUE in connection with the appeal to reopen service connection for right ear hearing loss without AOJ consideration of the CUE matter in the first instance, including without issuance of a statement of the case, which due process and notice purposes are rendered moot by the finding of CUE in  the February 2004 rating decision and resulting grant of service connection for right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue").

In June 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

Since issuance of the last Statement of the Case and Supplemental Statement of the Case in October 2016, additional evidence has been received by the Board.  The Veteran's substantive appeals via VA Form 9 were received after February 2, 2013 (received by VA in February 2014 and November 2016); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issues of an increased disability rating for left ear hearing loss and service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	A claim seeking service connection for right ear hearing loss was received by VA on June 13, 2003 (while the Veteran was still in active service).

2.	A February 2004 rating decision denied service connection for right ear hearing loss.  

3.	The February 2004 rating decision contained legal error in the assignment of probative value to the evidence so as to not constitute a reasonable exercise of rating judgment.

4.	But for the legal error in the February 2004 rating decision, the outcome would have been manifestly different as service connection for right ear hearing loss would have been granted effective from February 1, 2004. 

5.	A formal claim for service connection for PTSD was received on August 30, 2010.

6.	A February 2013 rating decision denied service connection for PTSD; the Veteran was notified of appellate rights, but did not appeal the February 2013 rating decision.  

7.	The application to reopen service connection for PTSD was received on February 6, 2015. 

8.	For the entire initial rating period on appeal from February 6, 2015, the service-connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, flattened affect, panic attacks, impaired impulse control, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.

9.	For the entire initial rating period on appeal from February 6, 2015, the service-connected PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

10.	For the entire initial rating period on appeal from August 30, 2010, the service-connected tension headaches have more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months.

11.	For the entire initial rating period on appeal from August 30, 2010, the service-connected tension headaches have not more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

12.	For the entire rating period on appeal from August 30, 2010, the service-connected GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

13.	For the entire rating period on appeal from August 30, 2010, the service-connected GERD has not more nearly approximated symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.	The February 2004 rating decision denying service connection for right ear hearing loss was clearly and unmistakably erroneous, and is to be revised to grant service connection for right ear hearing loss from February 1, 2004.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

2.	The issue of whether new and material evidence has been received to reopen service connection for right ear hearing loss has been rendered moot by the grant of service connection for right ear hearing loss from February 1, 2004, leaving no question of fact or law to be decided by the Board.  38 U.S.C. §§ 7104(a), 7105 (2012).

3.	The criteria for an effective date prior to February 6, 2015 for the award of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 
38 C.F.R. §§ 3.155, 3.400 (2017).

4.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from February 6, 2015, the criteria for a higher initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

5.	Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from August 30, 2010, the criteria for a higher initial disability rating of 30 percent, but no higher, for tension headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).  

6.	Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from August 30, 2010, the criteria for an increased disability rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2017).  



 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duties to notify and assist claimants under the VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.

As the instant decision remands the issues of an increased rating for left ear hearing loss and service connection for OSA, no further discussion of VA's duties to notify and assist is necessary as to these issues.  The Board is also granting a 50 percent initial disability rating for PTSD, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal as to that issue.  As such, no further discussion of VA's duties to notify and assist is necessary with respect to the issue of a higher initial disability rating for PTSD.

The Veteran is challenging the effective date for the award of service connection for PTSD and the initial disability rating assigned following the award of service connection for tension headaches.  Because these issues arise from the Veteran's disagreement with the effective date and initial disability rating assigned following the grants of service connection, no additional notice is required regarding these downstream elements of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement).  

Regarding the duty to assist as to the issue of an earlier effective date for service connection for PTSD, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, regarding the issue of an increased rating for GERD, the RO provided the Veteran notice in September 2010 and October 2010, prior to issuing the October 2011 rating decision denying an increased rating for GERD.  

Further, during the June 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2017 Board hearing, the undersigned VLJ directed specific questions to the Veteran regarding the symptoms and overall impairment to assess the current severity of the GERD.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has satisfied its duty to assist the Veteran in the development of the appeal for a higher initial rating for tension headaches and the claim for an increased disability rating for GERD.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

The Veteran was afforded a VA examination for tension headaches and GERD in November 2010 and another VA examination for headaches in September 2016, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2010 and September 2016 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, provided detailed findings, and in the case of the November 2010 VA examiner, offered an opinion with supporting rationale.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Whether Clear and Unmistakable Error was Present in the February 2004 Rating Decision Denying Service Connection for Right Ear Hearing Loss

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the record reflects CUE in a prior February 2004 rating decision that, in pertinent part, denied service connection for right ear hearing loss on the basis that the evidence did not establish a current hearing loss disability.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service; 38 C.F.R. § 3.303(b) provided then, as now, that where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service; further, 38 C.F.R. § 3.303(d) provided then, as now, that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2004).  

Furthermore, 38 C.F.R. § 3.385 provided then, as now, that for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Finally, 38 C.F.R. § 3.102, both then and now, provided that when a reasonable doubt arises due to an approximate balance of positive and negative evidence, such doubt shall be resolved in favor of the Veteran.

Evidence of record at the time of the February 2004 rating decision included service personnel records, service treatment records, VA examination reports, and private treatment records.  The DD Forms 214 reflect the Veteran's primary military occupation specialty was as a system organizational maintenance technician.  Service treatment records show the Veteran's military duties exposed him to acoustic trauma, and as a result, the Veteran was enrolled in a hearing conservation program.  For example, a January 1997 service treatment record reflects the Veteran's place of work exposed him to hanger/shop and aircraft noises.  The January 1997 service treatment record also shows that pure tone thresholds measured in the right ear during an annual audiogram, at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz, were 0, 5, 30, 50, 20, 35 dB, respectively; the auditory thresholds measured at 2000 Hz and 3000 Hz represented a 25 dB and 40 dB upwards shift when compared to the auditory thresholds measured during a February 1993 reference audiogram.  In another example, a March 1999 Report of Medical History during service shows the Veteran endorsed a history of hearing loss and reported being enrolled in a hearing conservation program; the March 1999 service examiner noted that the reported hearing loss was documented by the hearing program. 

In October 2003, prior to service separation, the Veteran was provided with a VA audiometric examination, the report for which shows audiological findings did not support a diagnosis of right ear hearing loss; however, the October 2003 VA examiner diagnosed bilateral tinnitus (for which service connection was awarded) and opined that the tinnitus is at least as likely as not due to in-service noise exposure.  Based solely on the October 2003 VA examination report, the RO denied service connection for right ear hearing loss in the February 2004 rating decision; the RO also made the legally irrelevant finding that service treatment records were negative for evidence of hearing loss for VA purposes. 

The record reflects the Veteran submitted a NOD to the February 2004 rating decision in October 2004, along with additional private medical evidence from August 2004 to November 2004, neither of which are associated with the electronic file; however, in the April 2006 Statement of the Case, the RO acknowledged that a NOD had been received in October 2004, even though it is no longer in the file.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (where SOC was issued, administrative regularity evidences the timeliness of NOD; it had to be presumed that the RO issued the SOC only after it had made a determination that the NOD was either received or postmarked within the one-year appeal period).

Further, a June 2005 deferred rating decision reflects that a decision review officer (DRO) review in December 2004 found that right ear hearing loss was not shown by the evidence of record; however, the December 2004 DRO review did not consider a September 2004 post-service treatment record showing a diagnosis for sensorineural hearing loss, which had been submitted with the October 2004 NOD.  Accordingly, the Veteran was provided with another VA audiometric examination in August 2005. 

The August 2005 VA audiometric examination report reflects the Veteran reported militry noise exposure, denied exposure to excessive noise outside of military service, and only reported tinnitus in the left ear.  During the August 2005 VA examination, pure tone thresholds measured in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 35, 35, 40, and 40 dB, respectively, which shows current right ear hearing loss disability (see 38 C.F.R. § 3.385) for VA compensation purposes.  The August 2005 VA examiner diagnosed mild to moderate bilateral hearing loss and stated the Veteran had a sensorineural hearing problem.  Additionally, the VA examiner diagnosed chronic left ear tinnitus and opined the etiology of the left ear tinnitus was due to the "significant" noise exposure in the military; the August 2005 VA examination report is silent as to the etiology of the bilateral hearing loss.

Nonetheless, in the April 2006 rating decision, the RO granted service connection for left ear hearing loss only, and continued to deny service connection for right ear hearing loss.  In the subsequent April 2006 SOC, the RO referenced the September 2004 post-service treatment record that was submitted with the October 2004 NOD and stated that auditory thresholds in the right ear (presumably measured at 500, 1000, 2000, 3000, and 4000 Hz) were 25, 35, 5, 40, and 40 dB.  Although the August 2005 VA examination report diagnosed right ear hearing loss, the RO erroneously found that there was no medical evidence of record that attributed the Veteran's hearing loss to any disease, injury, or exposure during service, and that there was no evidence that right ear hearing loss was present during active duty service.

As discussed above, the September 2004 post-service treatment record is not associated with the claims file; however, the Board finds that this treatment record was a part of the claims file, contains favorable evidence to the claim, is evidence the RO should have properly weighed and considered, and will presume this the September 2004 post-service treatment record was of record and should have been considered by the RO during the appeal and readjudication of the issue of service connection for right ear hearing loss during the initial appeal of that issue.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular).  Accordingly, based on the specific findings made in the June 2005 deferred rating decision and the April 2006 SOC, which specific findings the RO would not have made if it were not shown by the evidence of record, the Board finds that the September 2004 post-service treatment record reflected a diagnosis of sensorineural hearing loss in the right ear.  

After a review of the lay and medical evidence of record at the time of the February 2004 rating decision, the Board finds clear factual and legal errors in the February 2004 rating decision's reasons and bases.  As discussed above, service connection for right ear hearing loss was initially denied based solely on the October 2003 VA examination report that did not reflect a current right ear hearing loss disability, but did reflect a diagnosis for bilateral tinnitus that the VA examiner opined was due to in-service noise exposure.  Upon readjudication of the February 2004 rating decision, service connection for right ear hearing loss remained denied based on the finding that there was no evidence of any noise exposure during service and that right ear hearing loss was not present during active service.  As there was some evidence of in-service loud noise exposure, the February 20014 rating decision was factually erroneous in assuming there was no loud noise exposure.  

In rendering the decision in February 2004, the RO did not assign any probative value to service treatment records demonstrating exposure to acoustic trauma and documented right ear hearing loss during service, or to the October 2003 VA examiner's opinion that bilateral tinnitus was the result of in-service noise exposure, which the August 2005 VA examiner described was "significant."  This failure to assign any probative value to such evidence constitutes legal error. 

Moreover, at the time of the February 2004 rating decision regarding the right ear hearing loss, service connection for bilateral tinnitus was awarded based on excessive noise exposure during service.  Notwithstanding the RO's previous adjudicative finding of excessive noise exposure that was made when granting service connection for bilateral tinnitus and left ear hearing loss, in the February 2004 rating decision regarding the right ear hearing loss the RO contradicted its own earlier adjudicative finding when it found no evidence of loud noise exposure in order to establish service connection for right ear hearing loss.  Had the RO properly assigned the probative value of such evidence in its February 2004 rating decision, which at the time was at least in relative equipoise regarding all three elements of service connection - noise exposure in service, current disability (38 C.F.R. § 3.385), and nexus - the proper application of 38 C.F.R. § 3.102 resolving reasonable doubt in a claimant's favor would have mandated that the VA adjudicator in February 2004 grant service connection for right ear hearing loss from February 1, 2004, the date following service separation.  Consequently, the February 2004 rating decision factually and legally erred in its denial of service connection for right ear hearing loss. 

But for the legal and evidentiary errors in the February 2004 rating decision, the outcome of the February 2004 rating decision would have been a grant of service connection for right ear hearing loss on a direct basis under 38 C.F.R. § 3.303(a),(d); therefore, the February 2004 rating decision should be revised, resulting in a grant of service connection for right ear hearing loss, effective from February 1, 2004, the date following service separation.  38 U.S.C. § 5109A; 
38 C.F.R. § 3.105.

Earlier Effective Date for Service Connection for PTSD

In a July 2015 NOD, the Veteran contends that the effective date for service connection for PTSD should have been granted retroactive to the date following service separation in February 2004.  In a November 2016 VA Form 9, the Veteran acknowledged that service connection for PTSD had previously been denied by a February 2013 rating decision, but nonetheless requested that service connection be awarded retroactive to the date following service separation in February 2004.  Alternatively, in an August 2017 statement, the Veteran contends that he did not receive notice of the prior February 2013 rating decision because it was mailed to the wrong address.

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2017) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).

As discussed above, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties and that clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley, 2 Vet. App. 307.  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, evidence of a claimant's nonreceipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the VA Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown. 5 Vet. App. 262, 265 (1993).

In this case, the Veteran submitted an original claim for service connection for PTSD that was received by VA on August 30, 2010.  A February 2013 rating decision denied service connection for PTSD, and notice of the rating decision and appellate rights were provided to the Veteran, with a copy provided to the then-representative, in February 2013.  The Veteran did not appeal the February 2013 rating decision.  Instead, VA received a correspondence from the Veteran in August 2013, wherein the Veteran advised that VA had a wrong address and provided an updated mailing address located in Newport News, Virginia.  The record reflects that the August 2013 correspondence was the Veteran's first attempt in notifying VA of the updated Newport News address and that all correspondence and notices were mailed to that address thereafter.  Based on the foregoing, the Board finds that the presumption of regularity in mailing the February 2013 rating decision to the Veteran's address of record at the time has not been rebutted as the record demonstrates that the Veteran did not provide an updated mailing address to VA until August 2013.  Additionally, a copy of the February 2013 rating decision was also provided to the Veteran's representative in February 2013.  As the Veteran did not appeal the February 2013 rating decision within a one-year period, the decision denying service connection for PTSD became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Subsequently, the Veteran conveyed an intent to reopen service connection for PTSD in a telephone conversation on February 6, 2015, which the RO construed as a claim to reopen service connection.  In the June 2015 rating decision on appeal, service connection for PTSD was granted effective February 6, 2015, the date the claim to reopen service connection for PTSD was received by VA.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service on January 31, 2004, no claim for service connection for PTSD was filed within one year of service separation, VA first received a claim for service connection for PTSD on August 30, 2010, which was denied in an unappealed February 2013 rating decision, a claim to reopen service connection for PTSD was received on February 6, 2015, and an effective date of February 6, 2015 for service connection for PTSD was assigned.

On these facts, because the earliest effective date legally possible (February 6, 2015 claim to reopen date) has been assigned under 38 C.F.R. §§ 3.400(q)(2) and (r), and no effective date for service connection earlier than February 6, 2015 (date of receipt of claim to reopen service connection for PTSD) is assignable, the appeal for an earlier effective date for service connection for PTSD is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  For these reasons, the Board concludes that an effective date prior to February 6, 2015 for the award of service connection for PTSD is not warranted as a matter of law. 


Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for PTSD and tension headaches, and finds that the severity of the PTSD and tension headaches has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the GERD did not undergo an increase within the one year period before the claim was filed with VA in August 2010.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Disability Rating for PTSD

For the entire initial rating period on appeal from February 6, 2015, the service-connected PTSD has been assigned a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends that a higher initial 50 percent rating for the PTSD is warranted.  See November 2016 VA Form 9; June 2017 Board hearing transcript.

Mental disorders are rated under the General Rating Formula for Mental Disorders for Diagnostic Codes 9201 to 9440.  The General Rating Formula provides that a
30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is provided when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal from February 6, 2015, the service- connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, flattened affect, panic attacks, impaired impulse control, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.

A January 2015 VA treatment record reflects the Veteran endorsed persistent nightmares and memories of service-related traumatic events on an average of two to three times per week.  The Veteran reported having trouble concentrating, finding himself becoming irritable and upset frequently, and that symptoms of nervousness and irritability have impaired social and occupational functioning.  Upon examination, the January 2015 VA provider noted the Veteran had a flattened affect, impulsivity, poor self-control, and symptoms of anxiety and agitation.  Similarly, a February 2015 VA treatment record shows the Veteran experienced persistent chronic symptoms of nightmares and anxiety without precipitating events and was noted to have a tearful affect.

During the June 2017 Board hearing, the Veteran testified that the service-connected PTSD has manifested in symptoms such as insomnia, flashbacks, panic attacks, anxiety, mood swings, and impaired memory.  The Veteran testified to becoming very agitated when trying to cope with stressful events and that he avoids large groups of people and has a tendency to isolate himself.  The Veteran further testified that superiors at work have previously discussed his irritation toward coworkers.

Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial disability rating of 50 percent under Diagnostic Code 9411 for the service-connected PTSD is warranted for the entire initial rating period from February 6, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.130.  As such, the appeal for a higher initial rating for PTSD is fully granted in the Board's instant decision.  During the June 2017 Board hearing, the Veteran confirmed that a 50 percent disability rating would satisfy the appeal as to this issue.  See June 2017 Board hearing transcript, pg. 36; see also, July 2015 NOD; November 2016 VA Form 9.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for PTSD in excess of the 50 percent granted was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and evidence of record.

Because a higher 50 percent initial rating for PTSD is granted for the entire initial rating period on appeal from February 6, 2015, which the Veteran represented would fully satisfy the initial rating issue on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating than 50 percent for the entire initial rating period and any questions of extraschedular referral or rating.  See 38 C.F.R. 
§  20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of higher disability rating for PTSD is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104 (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected PTSD more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 for the entire initial rating period on appeal from February 6, 2015; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.


Initial Disability Rating for Tension Headaches

For the entire initial rating period on appeal from August 30, 2010, the Veteran is in receipt of an initial noncompensable rating for the service-connected tension headaches under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  In a February 2014 VA Form 9, the Veteran concedes that the headaches may not meet the criteria for a 50 percent disability rating, but contends that an initial 30 percent rating is warranted due to the frequency of headaches.

Diagnostic Code 8100 provides that a 10 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months; a noncompensable rating is assigned for less frequent headaches.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging once per month over the last several months.  38 C.F.R. § 4.124a.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

After a review of all the evidence, lay and medical, resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal from August 30, 2010, the service-connected tension headaches have more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months, more nearly approximating the criteria for a higher 30 percent initial rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

During a November 2010 VA examination, the Veteran reported being diagnosed with migraine headaches and that when headaches occur, he is able to go to work but requires medication.  The Veteran reported experiencing headaches on an average of twice per day, with each episode lasting for three hours.  Despite the Veteran's report of being previously diagnosed with migraine headaches, the November 2010 VA examination report reflects that review of prior treatment records only reveal  a diagnosis for tension headaches, which is what the November 2010 VA examiner diagnosed as well.

During a September 2016 VA examination, the Veteran reported experiencing headaches on a near daily basis, which may last up to three days, taking over the counter pain medication to treat the headaches, and experiencing associated symptoms of sensitivity to light and sound.  The September 2016 VA examination report reflects a diagnosis for tension headaches that require medication, with symptoms of constant and pulsating or throbbing head pain that is aggravated by loud noises.  The Veteran reported that if he were not able to work from home, then he would not be able to work in an environment containing noise and bright lights.  Although the Veteran reported previously being diagnosed with migraine headaches, the September 2016 VA examination report shows negative findings for prostrating attacks of migraine headache pain.  Further, the VA examiner noted that the Veteran may have been confused regarding being previously diagnosed with migraine headaches as distinguished from tension headaches, and concluded that there was no change in the established diagnosis of tension headaches; the VA examiner's remarks are supported by the medical evidence of record which shows the earliest evidence of a diagnosis for migraine headaches appears in a November 2016 private treatment record.

A January 2017 private examination report reflects a diagnosis of migraine headaches for years, presumably based on the Veteran's reported history, given that the private provider noted that the present examination was also the first time providing treatment to the Veteran.  The January 2017 private examination report also reflects positive findings for very frequent prostrating and prolonged attacks of migraine headache pain, occurring more frequently than once per month.

A January 2017 private treatment record reflects a primary diagnosis of severe headaches and a secondary diagnosis of intractable migraines.  During the January 2017 visit, the Veteran reported a three to four year history of headaches that had progressed to occurring on a near daily basis.  The Veteran reported throbbing left-sided head pain, with symptoms of photophobia, phono phobia, nausea, lightheadedness, and neck stiffness occurring with headaches.  The Veteran reported working from home whenever he has a headache.  The January 2017 private treatment record shows a trial prescription was issued for preventative medication to treat the migraine headaches.

An April 2017 private treatment record shows the Veteran returned for a follow up visit and reported doing better as he was no longer waking up with headaches.  The Veteran denied needing to take time off work as he reported frequently working from home in an environment with dim lights.  The April 2017 private treatment record reflects the Veteran was instructed to continue taking the prescribed preventative medication for migraine headaches and to take another prescription medication as needed to treat breakthrough migraine headaches.  Additionally, the April 2017 private treatment record reflects an updated diagnosis of migraine headaches without aura, without status migrainosus, and not intractable.

During the June 2017 Board hearing, the Veteran testified to experiencing migraine headaches four to five times per week, the longest episode lasting three to four hours.  The Veteran testified that his supervisor at work allows him to frequently work from home given that the bright lights and noise at work trigger headaches.  Further, the Veteran's spouse testified that the Veteran experiences headaches that are so severe where the Veteran is essentially incapacitated and unable to do any work from home, and that these episodes occur on an average of three times per week.

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire initial rating period on appeal from August 30, 2010, a higher 30 percent initial rating for the service-connected tension headaches, to include migraine headaches, is warranted under Diagnostic Code 8100.  38 C.F.R. § 4.124a

The Board also finds that the weight of the evidence is against a higher initial rating in excess of 30 percent for the tension headaches for the entire initial rating period on appeal from August 30, 2010.  Although the January 2017 private examination report reflects positive findings for very frequent prostrating and prolonged attacks of migraine headache pain, occurring more frequently than once per month, the January 2017 private examination report also reflects that the private provider was examining the Veteran for the first time.  The findings contained in the January 2017 private examination report appear to be based solely on the Veteran's reported history as the private provider did not provide any medical basis to support such findings; thus, the Board finds the January 2017 private examination report is of no added probative value in determining the severity of the service-connected tension headaches. 

The Veteran's and spouse's testimony during the June 2017 Board hearing of episodes of migraine headaches occurring four to five times per week, with incapacitating episodes occurring on an average of three times per week, is not supported by, and is inconsistent with, the Veteran's contemporaneous reports shown in the treatment records throughout the initial rating period on appeal.  Specifically, the June 2017 Board testimony is contrary to the April 2017 private treatment record, wherein the Veteran reported doing better and denied needing to take time off work, and that the diagnosis of migraine headaches had been updated to reflect that the migraine headaches were not intractable (i.e. under control with medication).  The Veteran's statements made for treatment purposes are particularly trustworthy because an individual has incentive to accurately report current and past symptomatology in order to receive proper care; thus, the Board finds that the testimony given during the June 2017 Board hearing is outweighed by the Veteran's statements shown in treatment records throughout the appeal.

For these reasons, the Board finds that the preponderance of the evidence is against assignment of an initial disability rating for tension headaches in excess of 30 percent for any period.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.

Increased Disability Rating for GERD

The Veteran is in receipt of a 10 percent disability rating for the entire increased rating period on appeal from August 30, 2010, for the service-connected GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hernia hiatal).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  

Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.    

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id.

Throughout the course of this appeal, the Veteran has contended that the service-connected GERD has been manifested by more severe symptoms than that contemplated by 10 percent disability rating assigned.  In a February 2014 VA Form 9, the Veteran contends that current symptoms of GERD include dyspepsia, pyrosis, left shoulder and substernal pain occurring with pyrosis, and frequent episodes of epigastric distress with bloating.

After a review of all the lay and medical evidence of record, the Board finds that for the entire increased rating period on appeal from August 30, 2010, the service-connected GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

During a November 2010 VA examination, the Veteran reported being first diagnosed with dyspepsia approximately 10 years ago and that the dyspepsia affected his overall health due to pain but denied any effect on body weight.  The Veteran also reported occasional abdominal pain and symptoms of nausea and vomiting as often as once a week.  The November 2010 VA examination report shows the Veteran denied ever vomiting blood and conveyed passing black tarry stools a total of one time, which occurred three months prior and did not cause anemia.  The Veteran endorsed symptoms of abdominal distention without constipation or diarrhea and conveyed the stomach condition did not cause incapacitation.  The November 2010 VA examination report reflects clinical blood testing revealed normal hemoglobin and hematocrit levels.  The November 2010 VA examiner ultimately diagnosed the Veteran with GERD without evidence of anemia or findings of malnutrition.

An October 2014 private examination report reflects an April 2014 endoscopy revealed a hiatal hernia.  The October 2014 private examination report also reflects that the GERD and hiatal hernia result in episodes of abdominal pain, which are not severe, recurring four times or more per year, without incapacitating episodes or impact on the Veteran's ability to work.

A January 2016 VA treatment record reflects the Veteran presented for a refill for an acid reflux medication.  The Veteran conveyed that he tried to manage the GERD with a modified diet but was still experiencing burning in the stomach and esophagus without medication.  The Veteran denied any pain issues or other medical concerns at that time.

During the June 2017 Board hearing, the Veteran testified that the GERD has manifested in symptoms such as heartburn, abdominal pain, nausea, and vomiting; further, the Veteran testified to having difficulty swallowing for a few days following episodes of vomiting due to irritation of the throat.  The Veteran also testified to experiencing regurgitation three to four times per week and occasional accompanying chest and upper body pain.

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and an increased disability rating of 30 percent under Diagnostic Code 7346 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114.

The Board also finds that the weight of the lay and medical evidence of record demonstrates that the criteria for an increased disability rating in excess of 30 percent have not been met or more nearly approximated for any part of the increased rating period on appeal from August 30, 2010.  The weight of the evidence of record reflects that the symptoms of GERD have not been productive of a severe impairment of health (criteria for a 60 percent rating under Diagnostic Code 7346).  In the absence of any gastrointestinal symptomatology that is productive of a severe impairment of health associated with the GERD, the Board finds that an increased rating excess of 30 percent is not warranted at any point during the increased rating period on appeal from August 30, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.114.
  
Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

As discussed above, the Board is granting a 50 percent initial disability rating for PTSD for the entire initial period on appeal from February 6, 2015, which constitutes a full grant of the PTSD initial rating benefit sought on appeal; thus, 

there remains no question of a higher initial rating in excess of 50 percent, including questions of extraschedular rating or referral.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.204.   

With respect to the service-connected tension headaches, to include migraine headaches, the Board finds that all the symptomatology and impairment caused by the headache disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 8100 specifically provide for disability ratings based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically rate on the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the headaches have been manifested by characteristic prostrating attacks that are not productive of severe economic inadaptability for the entire initial period from August 30, 2010.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  

Next, the Board finds that all the symptomatology and impairment caused by the GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The GERD has been manifested by epigastric distress, pyrosis, regurgitation, reflux, occasional dysphagia, and 

occasional substernal pain, which are not productive of severe impairment of health.  The schedular rating criteria at Diagnostic Code 7346 specifically provide for disability ratings for hiatal hernia, to which the GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on overall health.  In this case, comparing the disability level and symptomatology of the GERD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities as the Veteran 

testified during the June 2017 Board hearing to being gainfully employed.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

As the February 2004 rating decision contained clear and unmistakable error in the denial of service connection for right ear hearing loss, the February 2004 rating decision is revised to a grant of service connection for right ear hearing loss with an effective date of February 1, 2004.

The appeal on the issue of whether new and material evidence has been received to reopen service connection for right ear hearing loss, having been rendered moot, is dismissed.

An effective date prior to February 6, 2015 for service connection for PTSD is denied.

For the entire initial rating period from February 6, 2015, a higher initial rating of 50 percent, but no higher, for PTSD is granted.

For the entire initial rating period from August 30, 2010, a higher initial rating of 30 percent, but no higher, for tension headaches is granted.

For the entire rating period on appeal from August 30, 2010, an increased disability rating of 30 percent, but no higher, for GERD is granted.



REMAND

Increased Disability Rating for Left Ear Hearing Loss

The Board's instant decision grants service connection for right ear hearing loss effective from February 1, 2004, the date following service separation.  Prior to the Board's instant decision, the Veteran's service-connected left ear hearing loss had been assigned a noncompensable disability rating pursuant to 38 U.S.C. § 4.85(f), which rating was predicated on being service connected for hearing loss in one ear only.  In implementing the Board's grant of service connection for right ear hearing loss, the RO will assign an initial disability rating based on service connection being awarded for bilateral hearing loss from February 1, 2004.  See 38 C.F.R. § 4.85(e).  Thus, the issue of entitlement to an increased disability rating for left hear hearing loss is inextricably intertwined with implementing the grant of service connection for right ear hearing loss and the assignment of an initial disability rating for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Service Connection for Obstructive Sleep Apnea

The issue of service connection for obstructive sleep apnea is remanded for a VA medical opinion.  In a February 2015 statement, the Veteran contends that the currently diagnosed OSA was caused by restrictive sleeping positions aboard ships during military service.  The Veteran also asserts that OSA was not properly diagnosed during service as he experienced trouble sleeping during service.  See March 1999 Report of Medical History.  Alternatively, the Veteran asserts that the current OSA has been worsened beyond the normal progression (i.e., aggravated) by the service-connected GERD and/or the service-connected PTSD; however, the record does not contain competent evidence addressing the potential direct or secondary etiologies of the current OSA.  


Accordingly, the case is REMANDED for the following actions:

1.	After implementing the Board's grant of service connection herein for right ear hearing loss, adjudicate the initial disability rating for the service-connected bilateral hearing loss from February 1, 2004.  

2.	Request that a VA medical professional review the electronic file and provide the VA medical opinion requested below regarding the claimed obstructive sleep apnea.  

The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the requested medical opinion.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current obstructive sleep apnea had its onset during service, or is otherwise etiologically related to service, to include as due to restrictive sleeping positions aboard ships?

In providing the above opinion, the VA examiner should address the Veteran's report of frequent trouble sleeping reflected in a March 1999 Report of Medical History.

b)	Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current obstructive sleep apnea has been worsened beyond its normal progression due to the service-connected GERD, to include any medications used to treat the GERD?

c)	Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current obstructive sleep apnea has been worsened beyond its normal progression due to the service-connected PTSD, to include any medications used to treat the PTSD?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.	Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


